DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the application number 16/699744 filed on October 31, 2019.  Claims 31 – 50 are pending.
Preliminary Amendment
The preliminary amendment filed on 10/31/2019 is in accordance with 37 CFR 1.121 and has been entered.
Priority
This application is claiming a continuation benefit of prior-filed application No. 15/912660 (now U.S Patent 10,587,570) under 35 U.S.C. 120, 121, 365(c), or 386(c), which claimed benefit to 15/198091 now (U.S. Patent 9,948,599) which claimed benefit to application No. 14/104878 (now U.S. Patent 9,413,699), which claimed benefit to application No. 11/015476 (now U.S. Patent 8, 635, 273) which further claimed benefit to provisional application 60/549937 which was filed on March 5, 2004.  Because this application names the inventor or at least one joint inventor named in the prior application 15/912660, and the prior application was copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 03/05/2004.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2019 were filed after the mailing date of the application on 10/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 31 – 50 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 18 of U.S. Patent 10,587,570.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 31:
Application 16/699744
U.S. Patent 10,587,570
A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:
1. A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:
calculating a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users;
calculating a plurality of identifier communications strengths between a first user and a second user, each identifier communications strength representing a relationship between the second user and a respective identifier among the plurality of identifiers of the first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users; 


calculating an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths, the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user; and
adding an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength
adding an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list. 

It is clear that all of the elements of the instant application 16/699744 (herein ‘744) claim 31 are to be found in U.S. Patent 10,587,570 (herein ‘570) claim 1 (as the instant application ‘744 claim 31 fully encompasses ‘570 claim 1).  The difference between ‘744 claim 31 and ‘570 claim 1 lies in the fact that the ‘570 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘570 patent is in effect a “species” of the “generic” invention of ‘744 claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 31 is anticipated by claim 1 of ‘570, it is not patently distinct from ‘570 claim 1.
In regard to claim 32 see claim 8 of ‘570.
In regard to claim 33, see claim 1 of ‘570
In regard to claim 34, see claim 9 of ‘570.
In regard to claim 35, see claim 10 of ‘570.
In regard to claim 36, see claim 2 of ‘570.
In regard to claim 37, see claim 6 of ‘570.
In regard to claim 38, see claim 7 of ‘570.
In regard to claim 39, see claim 3 of ‘570.
In regard to claim 40, see claim 4 of ‘570.
In regard to claim 41, see claim 5 of ‘570.
In regard to claim 42, see claim 1 of ‘570.
In regard to claim 43:
Application 16699744
U.S. Patent 10, 587,570
A system for populating participant lists for users of an electronic communications system, the system comprising:
a processor;
11. A system for populating participant lists for users of an electronic communications system, the system comprising: 
a processor;
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:
calculate a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw 


calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user; and 
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength.
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list.

It is clear that all of the elements of the instant application 16/699744 (herein ‘744) claim 43 are to be found in U.S. Patent 10,587,570 (herein ‘570) claim 11 (as the instant application ‘744 claim 43 fully encompasses ‘570 claim 11).  The difference between ‘744 claim 43 and ‘570 claim 11 lies in the fact that the ‘570 claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the ‘570 patent is in effect a “species” of the “generic” invention of ‘744 claim 43.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 
In regard to claim 44, see claim 16 of ‘570.
In regard to claim 45, see claim 17 of ‘570.
In regard to claim 46, see claim 12 of ‘570.
In regard to claim 47, see claim 15 of ‘570.
In regard to claim 48, see claim 13 of ‘570.
In regard to claim 49, see claim 14 of ‘570
In regard to claim 50:
Application 16/669744
U.S. Patent 10,587,570
A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:
 18. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to: 
calculate a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users
calculate a plurality of identifier communications strengths between a first user and a second user, each identifier communications strength representing a relationship between the second user and a respective identifier among the plurality of identifiers of the first use, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users;

calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths, the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user; and 
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength.
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list. 


It is clear that all of the elements of the instant application 16/699744 (herein ‘744) claim 50 are to be found in U.S. Patent 10,587,570 (herein ‘570) claim 18 (as the instant application ‘744 claim 50 fully encompasses ‘570 claim 18).  The difference between ‘744 claim 50 and ‘570 claim 18 lies in the fact that the ‘570 claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the ‘570 patent is in effect a “species” of the “generic” invention of ‘744 claim 50.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 50 is anticipated by claim 18 of ‘570, it is not patently distinct from ‘570 claim 18.

Claims 31 – 50 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 18 of U.S. Patent 9,948,599.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 31:
Application 16/699744
U.S. Patent 9,948,599
A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:
1. A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:

accessing, from a memory device, information from one or more contact lists associated with a first user of an electronic communications system, wherein the first user is identified with a plurality of identifiers;

identifying a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user;
calculating a plurality of identifier communications strengths between a second user and each identifier among a plurality of 


calculating an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths, the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user;
adding an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength
adding an identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list

determining whether or not the identified second user belongs to any of one or more groups existing currently in the participant list; and

upon determining that the identified second user does not belong to any of the one or more 

 that all of the elements of the instant application 16/669744 (herein ‘744) claim 31 are to be found in U.S. Patent 9,948,599 (herein ‘599) claim 1 (as the instant application ‘744 claim 31 fully encompasses ‘599 claim 1).  The difference between ‘744 claim 31 and ‘599 claim 1 lies in the fact that the ‘599 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘599 patent is in effect a “species” of the “generic” invention of ‘744 claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 31 is anticipated by claim 1 of ‘599, it is not patently distinct from ‘599 claim 1.
In regard to claim 32, see claim 8 of ‘599.
In regard to claim 33, see claim 9 of ‘599.
In regard to claim 34, see claim 10 of ‘599
In regard to claim 35, see claim 1 of ‘599.
In regard to claim 36, see claim 2 of ‘599.
In regard to claim 37, see claim 7 of ‘599.
In regard to claim 38, see claim 6 of ‘599.
In regard to claim 39, see claim 3 of ‘599.
In regard to claim 40, see claim 4 of ‘599.
In regard to claim 41, see claim 5 of ‘599.
In regard to claim 42, see claim 1 of ‘599.
In regard to claim 43:
Application 16699744
U.S Patent 9,948,599

a processor;
11. A system for populating participant lists for users of an electronic communications system, the system comprising: 
a processor
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:

access, from a memory device, information from one or more contact lists associated with a first user of an electronic communications system, wherein the first user is identified with a plurality of identifiers;

identify a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user;
calculate a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one 


calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths, the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user;
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength.
add an identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list;

determine whether or not the identified second user belongs to any of one or more groups existing currently in the participant list; and

upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, create a new group within the participant list for the identified second user.

 that all of the elements of the instant application 16/669744 (herein ‘744) claim 43 are to be found in U.S. Patent 9,948,599 (herein ‘599) claim 11 (as the instant application ‘744 claim 43 fully encompasses ‘599 claim 11).  The difference between ‘744 claim 43 and ‘599 claim 11 lies in the fact that the ‘599 claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the ‘599 patent is in effect a “species” of the “generic” invention of ‘744 claim 43.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 43 is anticipated by claim 11 of ‘599, it is not patently distinct from ‘599 claim 11.
In regard to claim 44, see claim 15 of ‘599.
In regard to claim 45, see claim 11 of ‘599.
In regard to claim 46, see claim 16 of ‘599.
In regard to claim 47, see claim 17 of ‘599.
In regard to claim 48, see claim 12 of ‘599.
In regard to claim 49, see claim 13 of ‘599.
In regard to claim 50:
Application 16/669744
U.S. Patent 9,948,599
A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:
18. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:

access, from a memory device, information from one or more contact lists associated with a first user of an electronic communications system, 

identify a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user;
calculate a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users
calculate a plurality of identifier communications strengths between the first user and the identified second user, each identifier communications strength representing a relationship between the second user and a respective identifier among the plurality of identifiers of the first user;
calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths; and
calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths, the overall communications strength being a numerical measure representing the strength of the relationship between the first user and the identified second user;

add an identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength and a maximum capacity of the participant list

determine whether or not the identified second user belongs to any of one or more groups existing currently in the participant list; and

upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, create a new group within the participant list for the identified second user.

It is clear that all of the elements of the instant application 16/669744 (herein ‘744) claim 50 are to be found in U.S. Patent 9,948,599 (herein ‘599) claim 18 (as the instant application ‘744 claim 50 fully encompasses ‘599 claim 18).  The difference between ‘744 claim 50 and ‘599 claim 18 lies in the fact that the ‘599 claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the ‘599 patent is in effect a “species” of the “generic” invention of ‘744 claim 50.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 50 is anticipated by claim 18 of ‘599, it is not patently distinct from ‘599 claim 18.
Claims 31 – 50 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 19 of U.S. Patent 9,413.699.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of 
In regard to claim 31:
Application 16/699744
U.S. Patent 9,413,699
A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:
1. A computer-implemented method for populating participant lists for users of an electronic communications system, the method comprising:

accessing, from a memory device, information from one or more contact lists associated with a first user of an electronic communications system;

identifying a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user, wherein the second user is one of a plurality of contacts identified within the one or more contact lists associated with the first user;

comparing the identified second user to data maintained on behalf of the electronic communications system, the data including information about one or more previously 

determining whether the identified second user is one of the previously registered users of the electronic communications system based on the comparison of the identified second user to the data, wherein the second user is identified with an identifier;
calculating a plurality of identifier communications strengths between a second user and each identifier among a plurality of identifiers of a first user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users;
calculating a communications strength between the first user and the identified second user, wherein the communications strength is a numerical measure representing the strength of the relationship between the first user and the identified second user with respect to at least one of: exchanging electronic messages between the first user and the identified second user,
calculating an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths; and
the amount of contact information between the first user and identified second user, the degree of separation between the first user and identified second user, characteristics shared between the first user and the identified second user, or a relationship between the first user and a third user, the third user having a separate relationship with the identified second user; and

adding the identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the determined communications strength and a maximum capacity of the participant list wherein: the electronic communications system is one or more of an instant message system, an e-mail system, and a chat system; and the one or more contact lists include one or more of a buddy list of an instant messaging system, an e-mail address book of an e-mail system, an e-mail distribution list, a list of people in the first user's social network, a list of people in a phone book of a mobile telephone used by the first user, a list of members of an organization that includes the first user, and a white list of people from whom communications are allowed.

It is clear that all of the elements of the instant application 16/669744 (herein ‘744) claim 31 are to be found in U.S. Patent 9,413,699 (herein ‘699) claim 1 (as the instant application ‘744 claim 31 fully encompasses ‘699 claim 1).  The difference between ‘744 claim 31 and ‘699 claim 1 lies in the fact that the ‘699 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘699 patent is in effect a “species” of the “generic” invention of ‘744 claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 
In regard to claim 32, see claim 7 of ‘699.
In regard to claim 33, see claim 8 of ‘699.
In regard to claim 34, see claim 9 of ‘699.
In regard to claim 35, see claim 10 of ‘699.
In regard to claim 36, see claim 2 of ’699.
In regard to claim 37, see claim 1 of ‘699.
In regard to claim 38, see claim 6 of ‘699.
In regard to claim 39, see claim 3 of ‘699.
In regard to claim 40, see claim 4 of ‘699.
In regard to claim 41, see claim 5 of ‘699.
In regard to claim 42, see claim 1 of ‘699.
In regard to claim 43:
Application 16699744
U.S. Patent 9,413,699
A system for populating participant lists for users of an electronic communications system, the system comprising:
a processor;
11. A system for populating participant lists for users of an electronic communications system, the system comprising:  a processor;
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to:

access information from one or more contact lists associated with a first user of an electronic communications system;

identify a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user, wherein the second user is one of a plurality of contacts identified within the one or more contact lists associated with the first user;

compare the identified second user to data maintained on behalf of the electronic communications system, the data including information about one or more previously registered users of the electronic communications system;

determine whether the identified second user is one of the previously registered users of the electronic communications system based on the comparison of the identified second user to the data, wherein the second user is identified with an identifier
calculate a plurality of identifier communications strengths between a second user and each 


 the amount of contact information between the first user and identified second user, the degree of separation between the first user and identified second user, characteristics shared between the first user and the identified second user, or a relationship between the first user and a third user, the third user having a separate relationship with the identified second user; and
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength.
add the identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the determined communications strength and a maximum capacity of the participant list, wherein: the electronic communications system is one or more of an instant message system, an e-mail system, and a chat system; and the one or more contact lists include one or more of a buddy list of an instant messaging system, an e-mail 

 that all of the elements of the instant application 16/669744 (herein ‘744) claim 43 are to be found in U.S. Patent 9,413,699 (herein ‘699) claim 11 (as the instant application ‘744 claim 43 fully encompasses ‘699 claim 11).  The difference between ‘744 claim 43 and ‘699 claim 11 lies in the fact that the ‘699 claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the ‘699 patent is in effect a “species” of the “generic” invention of ‘744 claim 43.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 43 is anticipated by claim 11 of ‘699, it is not patently distinct from ‘699 claim 11
In regard to claim 44, see claim 17 of ‘699
In regard to claim 45, see claim 12 of ‘699
In regard to claim 46, see claim 18 of ‘699.
In regard to claim 47, see claim 15 of ‘699.
In regard to claim 48, see claim 13 of ‘699.
In regard to claim 49, see claim 14 of ‘699.
In regard to claim 50:
Application 16/669744
U.S. Patent 9,413,699

19. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:

access information from one or more contact lists associated with a first user of an electronic communications system;

identify a second user of the electronic communications system known to the first user based on the accessed information from the one or more contact lists associated with the first user, wherein the second user is one of a plurality of contacts identified within the one or more contact lists associated with the first user

compare the identified second user to data maintained on behalf of the electronic communications system, the data including information about one or more previously registered users of the electronic communications system

determine whether the identified second user is one of the previously registered users of the electronic communications system based on the comparison of the identified second user to the 

calculate a communications strength between the first user and the identified second user, wherein the communications strength is a numerical measure representing the strength of the relationship between the first user and the identified second user with respect to at least one of: exchanging electronic messages between the first user and the identified second user,
calculate an overall communications strength between the first user and the identified second user as a weighted average of the plurality of identifier communications strengths; and
the amount of contact information between the first user and identified second user, the degree of separation between the first user and identified second user, characteristics shared between the first user and the identified second user, or a relationship between the first user and a third user, the third user having a separate relationship with the identified second user; and
add an identifier for the second user to a participant list associated with the first user in the electronic communications system, based on the calculated overall communications strength.
add the identifier for the identified second user to a participant list associated with the first user in the electronic communications system, based on the determined communications strength and a maximum capacity of the participant list wherein: the electronic communications system 

 that all of the elements of the instant application 16/669744 (herein ‘744) claim 50 are to be found in U.S. Patent 9,413,699 (herein ‘699) claim 19 (as the instant application ‘744 claim 50 fully encompasses ‘699 claim 19).  The difference between ‘744 claim 50 and ‘699 claim 19 lies in the fact that the ‘699 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘699 patent is in effect a “species” of the “generic” invention of ‘744 claim 50.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘744 claim 50 is anticipated by claim 19 of ‘699, it is not patently distinct from ‘699 claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and 

Claims 31 – 34, 36, 39, 40, 42 – 44, 46, and 48 - 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (U.S. 6,480, 855 B1; herein referred to as Olivier) in view of Valeski (U.S. 2006/0031772 A1; herein referred to as Valeski).
In regard to claim 31, Olivier teaches a computer-implemented method (“ A method for enabling users to exchange group electronic mail by establishing individual profiles and criteria, for determining personalized subsets within a group . . ." -abstract) for populating participant lists for users of an electronic communications system, the method comprising  (“. . .an electronic mailing list system in which subscribers specify acceptance criteria data for engagement and then benefit from the ensuing interaction. . ."Col 4: Lines 50 -53):
calculating a plurality of identifier (e.g. subscriber) communications strengths (e.g. degree of matches) between a second user and each identifier among a plurality of identifiers of a first user, (“. . . At block 208, a user visits the web site and subscribes to a mailing list, specifying user profile data and acceptance criteria data that control with whom and about what topics they wish to interact. The system stores this and other subscription information in the database. At block 212, one or more servers calculate the degree of matches between the user and every other user, by doing a one way or two-way match between users, using their user profile data and acceptance criteria data. The results of these match calculations are stored in a database table or other storage . . .”Col 5: Lines 23 – 32, Fig. 2); wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure (e.g. a single number representing 0-100%) of one or more characteristics shared between the first and second users (“. . . At block 320, the Matches Table keeps track of which subscriptions are matched to each other. The matches table is used so that the time-consuming matching calculation can be done only when needed, with the results stored in this table for quick ;
calculating an overall communications strength (e.g. degree of match) between the first user and the identified second user  (". . .The system calculates a degree of match between two subscribers, based on one subscriber's user profile data matching to the other acceptance criteria data. Alternatively the matching can be calculated as a two-way match, instead of a one-way match, including both users' acceptance criteria against each other's user profile data. . ."Col 11: Lines 52 -57),  and
adding an identifier for the second user (“ . . .  At block 306 the subscriptions table contains one record for each subscription entered. Each user can have multiple subscription records, for instance subscribed to a jazz mailing list and a neighborhood mailing list. The subscription table contains the unique ID and unique username of the subscribing user . . . “Col 7: Lines 8 – 13)  to a participant list (e.g. recipient list) associated with the first user in the electronic communications system (“ . . . Users establish subscriptions to an electronic mailing list by specifying user profile data and acceptance criteria data to screen other users. When a user subscribes, a web server establishes and stores an individualized recipient list including each matching subscriber and their degree of one-way or mutual match with the user . . .”Col 3: Lines 11 – 16), based on the calculated overall communications strength (“ . . . At block 452 the server stores the subscriber match calculations made in block 448 in the database's matches table. They will be used later to select a subset as the subscriber's personal recipient list for sending out messages, or to indicate to each user with each message the degree of subscriber match between the user and the message sender. . .”Col 9: Lines 55 – 61).
as a weighted average of the plurality of identifier communications strengths; However Valeski teaches as a weighted average of the plurality of identifier communications strengths (“. . . One or more of the above characteristics of the relationship may be included in a calculation of the communications strength between the first and second users. For each of the included characteristics, a numerical measure corresponding to the characteristics is identified. The numerical measure of a characteristic may be a raw measurement of the characteristic or some other numerical value representative of the characteristic. The communications strength may be calculated from the numerical measures of the characteristics using, for example, a weighted average or some other function of the numerical measures of the characteristics. . .” ¶ [0050]).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a system and method for organizing entries in a participant list used in an electronics communication system, in part by calculating a communications strength between users and organizing the participant list of a user in order of the communication strengths relative to each of the other users, as taught by Valeski, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users based upon a degree of matching value calculated from pre-determined acceptance criteria, as taught by Olivier.  Such incorporation strengthens the pre-determined acceptance criteria of Olivier for building the message distribution list using the correction strength calculations and organization of Valeski to better calculate the degree of matching value.
In regard to claim 32, the combination of Olivier and Valeski teaches wherein the plurality of identifier communications strengths (e.g. degree of matches) are calculated based on a relationship  (e.g. user profile data and acceptance criteria data) between the first user and the second user (“. . . one or more servers calculate the degree of matches between the user and every other user, by doing a 
In regard to claim 33, the combination of Olivier and Valeski teaches wherein the overall communications strength is a numerical measure representing the strength of the relationship between the first user and identified second user (“. . . At block 320, the Matches Table keeps track of which subscriptions are matched to each other. The matches table is used so that the time-consuming matching calculation can be done only when needed, with the results stored in this table for quick access. Each row in the table keeps a relation between two matched subscribers. Two subscription unique ID's are stored in each row. A union of searching each of the two subscription unique ID columns for a given subscription's unique ID yields the full set of matching subscriptions for the given subscription. A third column stores the degree of match between the two subscriptions. In the preferred embodiment, this degree of match calculation is a single number representing 0-100% . . . “Col 8: Lines 16 – 28)
In regard to claim 34, the combination of Olivier and Valeski teaches wherein calculating communications strength between the first user and the second user comprises (“. . .the server analyzes all subscription records in the subscription table to calculate the degree of matches between the user profile data of the newly subscribing user and the acceptance criteria of each user . . ."{Olivier -Col 9:Lines 50 – 54}): calculating a communications strength between the first user and a third user based on a relationship between the first (e.g. new subscriber) and third users (e.g. matching users), the third user also having a separate relationship with the second user (e.g. matching users) (". . .it determines email traffic this subscription would have received in the recent past and the characteristics the user match calculation has produced. It determines the email traffic by matching the new subscriber's message acceptance criteria data to the email archives table in the database for messages sent by matching users as determined in block 448. The search is further constrained to messages sent ; calculating a communications strength between the second user and the third user (". . .The overall process here is to calculate for each subscriber the degree that his user profile data matches each other subscriber's acceptance criteria data. . ." {Olivier-Col 10: Lines 64 -67})  based on the relationship between the second and third users (". . . the server starts by retrieving a subscriber list for the mailing list from a database query. At bock 476 the server gets the first subscriber on the list. At block 478 the server calculates the degree to which the subscriber's user profile data meets each other subscriber's user profile acceptance criteria data. . ." {Olivier-Col 11: Lines 1 -6}); determining an expected relationship between the first (e.g. subscriber) and second users (e.g. user X)  based on the calculated communications strengths between the third user(e.g. user Y) and the respective first and second users (". . .a two-way match process is used in which two match calculations are made. A two-way match, sometimes referred to as a mutual match, is when a user X's acceptance criteria data matches a user Y's user profile data, and user Y's acceptance criteria data matches user X's user profile data. In this alternative embodiment, in addition to the match calculation described above, the system also calculates the degree to which each other subscriber's user profile data meets the subscriber's user profile acceptance criteria data. . ." {Olivier-Col 11: Lines 24 -33); and calculating the communications strength between the first user and the second user based on the expected relationship determined for the first and second users (". . . the match calculation data, also sometimes referred to as the match score, is stored in the matches table in the database. At block 484, the server tests whether there are more subscribers in the list obtained in block 474. If there are, then at block 486 the server gets the next subscriber and returns to block 478 to continue processing. If there are no more subscribers for whom to do match calculations, processing ends. . ."{Olivier -Col 11: Lines 36 -43}).
In regard to claim 36, the combination of Olivier and Valeski teaches wherein the second user is one of a plurality of contacts identified within the one or more contact lists (e.g. mailing list) associated with the first user  (e.g. Barry), and the method further comprises  (". . .user Barry wants to send a message. . .”{Olivier -Col 5: Line 51};". . .The message is distributed to all users who are subscribers of the mailing list, and each message indicates the degree of match between the sender and receiver . .”{Olivier -Col 6: Lines 4 -6}): determining whether or not each of the plurality of contacts from the one or more contact lists (e.g. mailing lists) is another user of the electronic communications system based on the information accessed(e.g. unique ID and username)  from the one or more contact lists associated with each contact (". . . Each user can have multiple subscription records, for instance subscribed to a jazz mailing list and a neighborhood mailing list. The subscription table contains the unique ID and unique username of the subscribing user. It also contains the name of the mailing list the subscription is for. . ." {Olivier -Col 7: Lines 9 – 14}), wherein other users (e.g. users table) of the electronic communications system are identified by an identifier (e.g. unique ID) corresponding to each of the other users (e.g. base profile data record) within the electronic communications system (“. . . the users table (also referred to as the "base user profile table") contains a collection of base user profile data records. These are records that contain base information about a user, such as name and email address, separate from their subscriptions. Each record also contains a unique ID. In this preferred embodiment, there is only one base user profile data record per user. . ." {Olivier -col 7: Lines 1 -7)}; and upon determining that at least one of the plurality of contacts from the one or more contact lists is another user (e.g. user profile acceptance criteria) of the electronic communications system (“. . . Base user profile data is collected once when the user first registers at the service provider's web site. But the subscription user profile data is extra profile information needed just for a particular mailing list--it is collected when the user subscribes to a particular list. The term ‘user profile acceptance criteria’ refers to acceptance criteria data related to both the base user profile and the subscription user profile. . .” {Olivier –Col 7: Lines 31 – 36}), identifying an identifier for the contact within the electronic communications system (". . . the mailing lists table contains a record for each mailing list in the system. , wherein the identifier identified for the contact is added to the participant list (e.g. matching table) associated with the first user (". . . the Matches Table keeps track of which subscriptions are matched to each other. The matches table is used so that the time-consuming matching calculation can be done only when needed, with the results stored in this table for quick access. Each row in the table keeps a relation between two matched subscribers. Two subscription unique ID's are stored in each row. A union of searching each of the two subscription unique ID columns for a given subscription's unique ID yields the full set of matching subscriptions for the given subscription. . ." {Olivier –Col 8: Lines 16 -24}).
In regard to claim 39, the combination of Olivier and Valeski teaches wherein the adding step comprises (“. . . the server retrieves the mailing list record and related template records from the database. It uses these to build a subscription form, and presents it to the user. The form collects acceptance criteria data from the user. It may also collect additional user profile data specifically needed for the mailing list the user is subscribing to, as specified in the template records in the database. . .” {Olivier – Col 9: Lines 34 -40}): selecting contacts from the one or more contact lists that are identified as being other users of the electronic communications system to be added to the participant list associated with the first user (“. . . the server stores the subscription record in the database, including the gathered acceptance criteria . . . subscribers begin sending email messages out to their mailing lists. . . “{Olivier – Col 9: Lines 42 – 46}), based on respective communications strengths between the first user and each of the selected contacts (". . . the server analyzes all subscription records in the subscription table to calculate the degree of matches between the user profile data of the newly subscribing user and the acceptance criteria of each user already subscribed to this particular mailing list. This is depicted in detail in FIG. 5B." {Olivier –Col 9: lines 50-55, Fig. 5B}); and adding identifiers identified for the selected contacts to the participant list associated with the first user within the electronic communications system (". . .the Matches Table keeps track of which subscriptions are matched to each other. The matches table is used so that the time-consuming matching calculation can be done only when needed, with the results stored in this table for quick access. Each row in the table keeps a relation between two matched subscribers. Two subscription unique ID's are stored in each row. A union of searching each of the two subscription unique ID columns for a given subscription's unique ID yields the full set of matching subscriptions for the given subscription. . ." {Olivier –Col 8: Lines 16 -24}).
In regard to claim 40, the combination of Olivier and Valeski teaches wherein the determined communications strength for each of the selected contacts is above a threshold value that is indicative of a relatively high communications strength between that selected contact and the first user (". . . Another additional feature is to provide inexact matching, letting users set thresholds and instructions for different levels of matching. Rather than the previously described 100% match, this allows for partial matching. The user can specify different actions, e.g., they might want scores of 100% delivered via email, those from 70-99% delivered via a daily digest summary email, and those from 60-69% delivered weekly via digest summary email. Scoring the extent of the match also provides the user the ability to literally "turn the volume up or down" on a subscription as a whole. He simply controls a single parameter specifying the threshold for messages. . ." {Olivier –Col 19: Lines 56 -67}).  
In regard to claim 42, the combination of Olivier and Valeski teaches wherein adding the identifier for the second user to the participant list associated with the first user in the electronic communications system is further based on a maximum capacity of the participant list (see Valeski “. . . A number of the existing users that may be added to the participant list may be determined (130). The participant list may have a maximum capacity, such that the participant list does not have sufficient space for all of the known people for which identifiers have been identified. In such a case, the number of existing users that may be added to the participant list is the number of remaining spaces in the participant list. Alternatively or additionally, the number of existing users that may be added may ¶ [0061]).
In regard to claim 43, Oliver teaches a system for populating participant lists for users of an electronic communications system, the system comprising (“. . . an electronic mailing list system in which subscribers specify acceptance criteria data for engagement and then benefit from the ensuing interaction. . ."Col 4: Lines 50 -53):
a processor (“ . . . an email server retrieves 100% her matches and then optionally filters her recipient list down to a message distribution list using each recipient's message criteria. The message is then distributed to matching users . . . “- abstract);
a memory including processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions to (“ A method for enabling users to exchange group electronic mail by establishing individual profiles and criteria, for determining personalized subsets within a group . . . email archives and information contributions from users are stored in a database. A web server creates an individualized set of web pages for a user from the database, containing contributions only from users in his recipient list . . .” –abstract):
calculate a plurality of identifier (e.g. subscriber) communications strengths (e.g. degree of matches) between a second user and each identifier among a plurality of identifiers of a first user (The disclosure can be found in Col 5: Lines 23 – 32, Fig. 2 and is described for the rejection of claim 31 and is incorporated herein), wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure (e.g. a single number representing 0-100%) of one or more characteristics shared between the first and second users  (The disclosure can be found in Col 8: Lines 16 – 28,  and is described for the rejection of claim 31 and is incorporated herein);
calculate an overall communications strength (e.g. degree of match)  between the first user and the identified second user (The disclosure can be found in Col 11: Lines 52 -57 and is described for the rejection of claim 31 and is incorporated herein); and
add an identifier for the second user (The disclosure can be found in Col 7: Lines 8 – 13 and is described for the rejection of claim 31 and is incorporated herein) to a participant list (e.g. recipient list) associated with the first user in the electronic communications system (The disclosure can be found in Col 3: Lines 11 – 16 and is described for the rejection of claim 31 and is incorporated herein), based on the calculated overall communications strength  (The disclosure can be found in Col 9: Lines 55 – 61 and is described for the rejection of claim 31 and is incorporated herein).
Olivier fails to explicitly teach as a weighted average of the plurality of identifier communications strengths.  However Valeski teaches as a weighted average of the plurality of identifier communications strengths (The disclosure can be found in ¶ [0050] and is described for the rejection of claim 31 along with the motivation to combine the references and is incorporated herein).
In regard to claim 44, the combination of Olivier and Valeski teaches wherein the processor is configured to perform functions to: calculate a communications strength between the first user (e.g. new subscriber) and a third user (e.g. matching users) based on a relationship between the first and third users, the third user also having a separate relationship with the second user (e.g. matching users) (The disclosure can be found in {Olivier-Col 10: Lines 2-10} and is described for the rejection of claim 34 and is incorporated herein);
calculate a communications strength between the second user and the third user  (The disclosure can be found in {Olivier-Col 10: Lines 64-67} and is described for the rejection of claim 34 and is incorporated herein) based on the relationship between the second and third users  (The disclosure can be found in {Olivier-Col 11: Lines 1-6} and is described for the rejection of claim 34 and is incorporated herein);
determine an expected relationship between the first  (e.g. subscriber) and second users (e.g. user X) based on the calculated communications strengths between the third user (e.g. user Y) and the respective first and second users  (The disclosure can be found in {Olivier-Col 11: Lines 24-33} and is described for the rejection of claim 34 and is incorporated herein); and
calculate the communications strength between the first user and the second user based on the expected relationship determined for the first and second users  (The disclosure can be found in {Olivier-Col 11: Lines 36-43} and is described for the rejection of claim 34 and is incorporated herein).
In regard to claim 46, the combination of Olivier and Valeski teaches wherein the second user is one of a plurality of contacts identified within one or more contact lists (e.g. mailing list) associated with the first user (e.g. Barry), and the processor is further configured to perform functions to (The disclosure can be found in {Olivier-Col 5: Line 51} {Olivier -Col 6: Lines 4 -6} and is described for the rejection of claim 36 and is incorporated herein):
determine whether or not each of the plurality of contacts from the one or more contact lists (e.g. mailing list) is another user of the electronic communications system based on the information accessed (e.g. unique ID and username) from the one or more contact lists associated with each contact (The disclosure can be found in {Olivier -Col 7: Lines 9 – 14} and is described for the rejection of claim 36 and is incorporated herein), wherein other users (e.g. users table) of the electronic communications systems are identified by an identifier (e.g. unique ID) corresponding to each of the other users (e.g. base profile data record)  within the electronic communications system (The disclosure can be found in {Olivier -Col 7: Lines 1 – 7} and is described for the rejection of claim 36 and is incorporated herein); and
identify an identifier for at least one of the plurality of contacts determined to be another user of the electronic communications system (The disclosure can be found in {Olivier -Col 7: Lines 39 – 54} and is described for the rejection of claim 36 and is incorporated herein), wherein the identifier identified for the contact is added to the participant list (e.g. matching table) associated with the first user (The disclosure can be found in {Olivier -Col 8: Lines 16 – 24} and is described for the rejection of claim 36 and is incorporated herein).
In regard to claim 48, the combination of Olivier and Valeski teaches wherein the processor is configured to: select contacts from the one or more contact lists that are identified as being other users of the electronic communications system to be added to the participant list associated with the first user (The disclosure can be found in {Olivier – Col 9: Lines 42 – 46} and is described for the rejection of claim 39 and is incorporated herein), based on respective communications strengths between the first user and each of the selected contacts (The disclosure can be found in {Olivier – Col 9: Lines 50 – 55, Fig. 5B} and is described for the rejection of claim 39 and is incorporated herein); and add identifiers identified for the selected contacts to the participant list associated with the first user within the electronic communications system (The disclosure can be found in {Olivier – Col 8: Lines 16 – 24} and is described for the rejection of claim 39 and is incorporated herein).
In regard to claim 49, the combination of Olivier and Valeski teaches wherein the communications strength determined for each of the selected contacts is above a threshold value indicating a relatively high communications strength between that selected contact and the first user (The disclosure can be found in {Olivier – Col 19: Lines 56 – 67} and is described for the rejection of claim 40 and is incorporated herein).
In regard to claim 50, Olivier teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to (The disclosure can be found in {abstract, Col 4: Lines 50 – 53} and is described for the rejection of claim 31 and is incorporated herein):
calculate a plurality of identifier (e.g. subscriber) communications strengths (e.g. degree of matches) between a second user and each identifier among a plurality of identifiers of a first user (The wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure (e.g. a single number representing 0-100%) of one or more characteristics shared between the first and second users  (The disclosure can be found in Col 8: Lines 16 – 28,  and is described for the rejection of claim 31 and is incorporated herein);
calculate an overall communications strength (e.g. degree of match)  between the first user and the identified second user  (The disclosure can be found in Col 11: Lines 52 -57  and is described for the rejection of claim 31 and is incorporated herein); and 
add an identifier for the second user  (The disclosure can be found in Col 7: Lines 8 – 13 and is described for the rejection of claim 31 and is incorporated herein) to a participant list  (e.g. recipient list) associated with the first user in the electronic communications system (The disclosure can be found in Col 3: Lines 11 – 16 and is described for the rejection of claim 31 and is incorporated herein), based on the calculated overall communications strength   (The disclosure can be found in Col 9: Lines 55 – 61 and is described for the rejection of claim 31 and is incorporated herein)
Olivier fails to explicitly teach as a weighted average of the plurality of identifier communications strengths.  However Valeski teaches as a weighted average of the plurality of identifier communications strengths (The disclosure can be found in ¶ [0050] and is described for the rejection of claim 31 along with the motivation to combine the references and is incorporated herein).
Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (U.S. 6,480, 855 B1; herein referred to as Olivier) in view of Valeski (U.S. 2006/0031772 A1; herein referred to as Valeski) as applied to claims 31 – 34, 36, 39, 40, 42 – 44, 46, and 48 – 50 in further view of Lake (U.S. 2005/0080859 A1; herein referred to as Lake). 
In regard to claim 35, the combination of Olivier and Valeski teaches determining whether or not the identified second user (e.g. sender) belongs to any of one or more groups (e.g. subsets) (". .  existing currently in the participant list (". . . numeral 220 generally refers to a message distribution process, wherein an email message sent by a subscriber is distributed to a subset of subscribers who match the sending user and his message . . . the system receives an email message from a known user. We'll call this user "sender". (In an alternative embodiment as suggested by FIG. 2, the message received is from an unknown user.) . . . no message profile data is obtained with the message and no matching occurs by message profile and message criteria. . .”Col 13: Lines 4-14).
The combination of Olivier and Valeski fails to teach and upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, creating a new group within the participant list for the identified second user.  However Lake teaches and upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, creating a new group within the participant list for the identified second user (“. . . the contacts are added to the user's buddy list. In one embodiment, the contacts that are included in the calendar entry are automatically added to the buddy list or to a buddy list group (i.e., a new group could be created with a title indicative of the meeting). . ."{Lake - ¶ [0037]}).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a system and method that automatically adds contacts to a user’s instant messaging buddy list and creates a new group based on information found from a user’s calendar entries, as taught by Lake, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users based upon a degree of matching value calculated from pre-determined acceptance criteria, and augments by calculating a communications strength between users, as taught by the combination of Olivier and Valeski.  Such 
In regard to claim 45, the combination of Olivier and Valeski teaches wherein the processor is configured to perform functions to: determine whether or not the identified second user (e.g. sender) belongs to any of one or more groups (e.g. subsets) existing currently in the participant list (The disclosure can be found in {Olivier-Col 13: Lines 4 -14} and is described for the rejection of claim 35 and is incorporated herein).
The combination of Olivier and Valeski fails to explicitly teach and upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, create a new group within the participant list for the identified second user.  However Lake teaches and upon determining that the identified second user does not belong to any of the one or more existing groups in the participant list, creating a new group within the participant list for the identified second user (The disclosure can be found in {Lake - ¶ [0037]} and is described for the rejection of claim 35 along with the motivation to combine the references and is incorporated herein).
Claims 38, 41 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (U.S. 6,480, 855 B1; herein referred to as Olivier) in view of Valeski (U.S. 2006/0031772 A1; herein referred to as Valeski) as applied to claims 31 – 34, 36, 39, 40, 42 – 44, 46, and 48 – 50  in further view of Daniell et al. (U.S. 2004/0054736 A1; herein referred to as Daniell).
In regard to claim 38, the combination of Olivier and Valeski fails to explicitly teach further comprising: upon determining that at least one of the plurality of contacts from the one or more contact lists is not another user of the electronic communications system, sending, to the contact via a communication network, an invitation to join the electronic communications system, based on the information accessed for that contact from the one or more contact lists.  However, Daniell teaches further comprising: upon determining that at least one of the plurality of contacts from the one or more contact lists is not another user of the electronic communications system, sending, to the contact via a communication network, an invitation to join the electronic communications system, based on the information accessed for that contact from the one or more contact lists (". . .If the contact is not present at the first IM address 1330, then the address book object 108 issues an IM session invitation to the second IM address 1340. The address book object 108 continues in a "round-robin" fashion until an IM session acceptance is received from one of the IM addresses. Since the address book object 108 issues invitations in order of priority as stored in the address book database 110, an IM session will be established using a higher priority IM address or a more preferred IM address before being established using a lower priority IM address.. . ." ¶ [0107])
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a system and method for integrating instant message services and email services by providing invitations to contacts only on one of the services, to join the other service, as taught by Daniell, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users based upon a degree of matching value calculated from pre-determined acceptance criteria, and augments by calculating a communications strength between users, as taught by the combination of Olivier and Valeski.  Such incorporation provides a platform that can aggregate a comprehensive list of contacts.
In regard to claim 41, the combination of Olivier and Valeski teaches determining a maximum capacity of the participant list (". . . Another additional feature is for the system to determine a user's distribution size threshold based on the user's expertise level. This would warn, for instance, a novice user before sending an email message that would reach more than 200 recipients. The user is asked during registration to rate their computer experience level, and that experience level is matched to thresholds over which the user is warned. During message distribution, the user's threshold is checked for whether there are more recipients on the distribution list than the threshold...” {Olivier -Col 18: Lines  A number of the existing users that may be added to the participant list may be determined (130). The participant list may have a maximum capacity, such that the participant list does not have sufficient space for all of the known people for which identifiers have been identified. In such a case, the number of existing users that may be added to the participant list is the number of remaining spaces in the participant list. Alternatively or additionally, the number of existing users that may be added may depend on the corresponding communications strengths. For example, a particular number of existing users may be determined because adding more existing users to the participant list may result in the addition of existing users with a communications strength that is lower than desired . . .” ¶ [0061]).
The combination of Olivier and Valeski fails to explicitly teach wherein the selecting step comprises: sorting a list of the contacts identified as being other users of the electronic communications system, based on the respective communications strengths between the first user and the contacts in the list; and selecting a number of the contacts from the sorted list to be added to the participant list associated with the first user, the selected number of contacts being less than or equal to the determined maximum capacity of the participant list.  However Daniell teaches wherein the selecting step comprises: sorting a list of the contacts identified as being other users of the electronic communications system (". . . the email addresses and IM addresses are sorted according to priority. The priority sorting of IM addresses and email addresses is shown in greater detail with reference to FIGS. 13A and 13B. . ." ¶ [0101]), based on the respective communications strengths between the first user and the contacts in the list (". . .The address book database 110 comprises entries that are sorted according to contact identifiers 1310. In one embodiment, the contact identifier 1310 is an identification number that is unique to each contact. Thus, no two contacts share the same contact identifier 1310. In another embodiment, the contact identifier 1310 is the name of the contact. . ." ¶ [0104]); and selecting a number of the contacts from the sorted list to be added to the participant list associated with the first user (". . . every piece of information related to a specific contact is correlated to the contact identifier 1310, thereby permitting a lookup of information based on the contact identifier 1310. Thus, as shown in FIGS. 13A and 13B, if an email address for a contact is entered as described with reference to FIG. 12, then this email address 1320 is stored in the address book database 110 so that it is correlated to the contact identifier 1310 for that contact. . ." ¶ [0105], Fig. 13A - B), the selected number of contacts being less than or equal to the determined maximum capacity (e.g. contact identifier)of the participant list (e.g. address book database) (“. . . the address book object 108 may determine any information associated with a particular contact by accessing the address book database 110 and looking up the contact identifier 1310 of the contact. . .” ¶ [0105], Fig. 13A - B).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a system and method for integrating instant message services and email services by sorting contacts from the two systems based on priorities and providing an integrated contact list as taught by Daniell, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users based upon a degree of matching value calculated from pre-determined acceptance criteria, and augments by calculating a communications strength between users, as taught by the combination of Olivier and Valeski.  Such incorporation provides a platform that can aggregate a comprehensive list of contacts on a priority or strength of communications basis.
In regard to claim 47, the combination of Olivier and Valeski fails to explicitly teach wherein the processor is further configured to: send, to at least one of the plurality of contacts from the one or more contact lists that is determined not to be another user of the electronic communications system, an invitation to join the electronic communications system, based on the information accessed for that contact from the one or more contact lists.  However, Daniell teaches wherein the processor is further configured to: send, to at least one of the plurality of contacts from the one or more contact lists that is determined not to be another user of the electronic communications system, an invitation to join the electronic communications system, based on the information accessed for that contact from the one or more contact lists (The disclosure can be found in ¶ [0107] and is described for the rejection of claim 38 along with the motivation to combine the case and is incorporated herein).
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivier (U.S. 6,480, 855 B1; herein referred to as Olivier) in view of Valeski (U.S. 2006/0031772 A1; herein referred to as Valeski) as applied to claims 31 – 34, 36, 39, 40, 42 – 44, 46, and 48 – 50  in further view of Shibata (U.S. 2004/9954746 A1; herein referred to as Shibata) and in further view of Hockey (U.S. 2004/0064515 A1; herein referred to as Hockey).
In regard to claim 37, the combination of Olivier and Valeski teaches wherein the one or more contact lists include one or more of a buddy list of an instant messaging system (". . .Applying the present invention to instant messaging requires no change to the subscription. An additional user interface component in the instant messaging software or on a web page allows the user to see a list of all matching users who are logged on. This happens within the context of a subscription to a particular forum. The user may then choose to send a message to any one user on that list. Sending of messages to an entire matching group is routed through the service provider's instant messaging server, which determines which message recipients will receive the message. It then distributes the message to those recipients . . “{Olivier -Col 24:Lines 8 -18)}, an e-mail address book of an e-mail system (". . .A school mailing list has been established in advance by a service provider hosting the mailing list. Barry first signs up for the school mailing list, specifying his profile and criteria information, including his location and his geography of interest. The system then calculates matches between Barry and other people already on the mailing list based on their profiles and criteria. Barry then writes an email message and addresses it to the email address for his local school mailing list, at the service provider's email server, school@local2me.com . . ." {Olivier -Col 5: Lines 52 -61}), an e-mail distribution list (". . . the numeral , a list of people in the first user’s social network (". . .users apply one-way or mutual criteria matching and message profile criteria to other group forums, such as web-based discussion boards, chat, online clubs, USENET newsgroups. . . web browsing side channel communities, and online gaming rendezvous. . ." {Olivier -Col 3: Lines 27 -32}), a list of members of an organization that includes the first user (". . . user Barry wants to send a message about a problem at his child's school. A school mailing list has been established in advance by a service provider hosting the mailing list. Barry first signs up for the school mailing list, specifying his profile and criteria information, including his location and his geography of interest. The system then calculates matches between Barry and other people already on the mailing list based on their profiles and criteria. Barry then writes an email message and addresses it to the email address for his local school mailing list, at the service provider's email server, school@local2me.com. The email server receives the message and retrieves Barry's Match calculations from the database. This describes the other subscribers he is matched with. His message is then sent out to users with whom Barry forms a 100% match, resulting in a satisfying interaction with a subset of users. . . ." {Olivier -Col 5: Lines 51 -66}).
The combination of Olivier and Valeski fails to explicitly teach a list of people in a phone book of a mobile telephone used by the first user, and a white list of people from whom communications are allowed.  However Shibata teaches a list of people in a phone book of a mobile telephone used by the first user (". . . A telephone directory information sharing system used among a plurality of mobile phones. When a sending end newly registers or changes telephone directory information in his/her mobile phone, an e-mail program in the sender's mobile phone automatically transmits the telephone directory information as sharing information by e-mail to plural receivers. When receiving the e-mail 
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a telephone directory sharing system which acquires contacts from participating mobile phone user’s directories, as taught by Shibata, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users based upon a degree of matching value calculated from pre-determined acceptance criteria, and augments by calculating a communications strength between users, as taught by the combination of Olivier and Valeski.  Such incorporation provides additional source systems to aggregate contacts for various communications lists. 
The combination of Oliver, Valeski and Shibata fails to explicitly teach and a white list of people from whom communications are allowed.   However Hockey teaches and a white list of people from whom communications are allowed (". . .said method further comprises, allowing said message to be delivered if said characteristic numerical representation matches an approved characteristic numerical representation stored in memory. Such a ‘white list’ of approved characteristic numerical re-presentations may include those of routine test messages, or other routinely sent ‘bulk’ messages. . ." ¶ [0038]).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a method and system for monitoring email messages by using white lists comprised of approved contacts or message body content, as taught by Hockey, into a system and method for establishing a message distribution list for each user that determines what messages are transferred between the users that can be acquired from user directories, based upon a degree of matching value calculated from pre-determined acceptance criteria, and augments by calculating a 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444